Title: To Benjamin Franklin from Girardot, Haller & Co., 25 May 1778
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


Sir
Paris 25 May 1778
Our Corrispondents Mess. F. & A. Dubbeldemitts of Rotterdam Transmitted us a letter for you, which we immediately forwarded on the 18 Current. They are desirous of establishing a Corrispondance in America and for that reason desire we woud request of you to favor them with as speedy an answer to their abovementioned as possible. We shall likewise be p’ticularly obliged to you to give them every satisfaction and Instruction that may be usefull to them, and on recival of your letter for them, we will immediately forward it. We have the honour to subscribe ourselves on all occasions Sir Your most obedient humble Servants
Girardot Haller & Co.
 
Addressed: A Monsieur / Monsieur le Docteur Frankelin / Député des Etats Unis des / Colonies chez M. Le Ray de / Chaumont / Passy / hotel Colbert
Notation: Girardot, Haller & Co. 25. May 1778.
